Name: Commission Regulation (EEC) No 2550/89 of 22 August 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/1723 . 8 . 89 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2550/89 of 22 August 1989 fixing the amount of the subsidy on oil seeds fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2466/89 (4), Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 2216/88 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2342/89 (J), as last amended by Regulation (EEC) No 2519/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2342/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1989/90 year, has not, to date, been HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (u) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy for colza, rape and sunflower seed will be confirmed or replaced as from 23 August 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 23 August 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (*) OJ No L 128 , 11 . 5. 1989, p. 15. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 234, 11 . 8 . 1989, p. 37. (*) OJ No L 167, 25. 7. 1972, p. 9 . ( «) OJ No L 197, 26. 7. 1988, p. 10. 0 OJ No L 222, 1 . 8 . 1989, p. 21 . (*) OJ No L 242, 18 . 8 . 1989, p. 29. 0 OJ No L 266, 28. 9. 1983, p. 1 . H OJ No L 53, 1 . 3 . 1986, p. 47. O OJ No L 183, 3. 7. 1987, p. 18. Official Journal of the European Communities 23 . 8 . 89No L 246/18 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) l Current8 (') 1st period9 (') 2nd period10 o 3rd period11 (1) 4th period120 5th period10 I . Gross aids (ECU) :  Spain  Portugal  Other Member States I. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 1,170 0,000 20,865 49,57 55,04 1 007,51 158,26 186,33 17,614 13,790 34 942 3 413,66 178,89 3 280,31 0,00 4 637,14 1,170 0,000 20,824 49,47 54,93 1 005,53 157,94 185,96 17,578 13,759 34 874 3 386,80 178,89 3 274,34 0,00 4 629,18 1,170 0,000 21,018 49*93 55,44 1 014,89 159,46 187,69 17,748 13,884 35 198 3 396,74 178,89 3 293,33 0,00 4 655,93 1,170 0,000 21,296 50,58 56,18 1 028,32 161,61 190,17 17,987 14,045 35 620 3 406,72 - 178,89 3 325,96 0,00 4 638,27 1,170 0,000 21,574 51,24 56,91 1 041,74 163,75 192,66 18,225 14,242 36 085 3 457,58 178,89 3 368,25 0,00 4 684,28 1,170 0,000 21,493 51,20 56,85 1 037,83 163,08 191,93 18,150 14,060 35 789 3 334,40 178,89 3 328,74 0,00 4 604,04 0 Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 246/1923. 8 . 89 Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 8 (') 1st period 9(0 2nd period 10 p) 3rd period u o 4th period 12 (') 5th period 1 (') I. Gross aids (ECU) :  Spain  Portugal  Other Member States I. Final aids : (a) Seed harvested arid processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £) Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 3,670 2,500 23,365 55,47 61,63 11 28,22 177,50 208,65 19,756 15,543 39 125 3 862,13 561,13 3 662,55 480,01 5 117,14 3,670 2,500 23,324 55,38 61,53 1 126,24 177,18 208,28 19,720 15,512 39 056 3 835,27 561,13 3 656,58 480,01 5 109,19 3,670 2,500 23,518 55,83 62,04 1 135,61 178,71 210,02 19,890 15,638 39 380 3 845,21 561,13 3 675,57 480,01 5 135,93 3,670 2,500 23,796 56,49 62,77 1 149,04 180,85 212,50 20,128 15,798 39 803 3 855,19 561,13 3 708,20 480,01 5 118,27 3,670 2,500 24,074 57,14 63,50 1 162,46 183.00 214,98 20,367 15,995 40 268 3 906,04 561,13 3 750,49 480.01 5 164,28 3,670 2,500 23,993 57,11 63,45 1 158,55 182,32 214,26 20,292 15,813 39 971 3 782,87 561,13 3 710,98 480,01 5 084,05 (') Subject to the consequences of the application of the system of maximum guaranteed quantities. No L 246/20 Official Journal of the European Communities 23 . 8 . 89 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 8 (') 1st period 9 (') 2nd period 10 o 3rd period 11 (1 ) 4th period 12 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 6,890 0,000 19,466 46,39 51,35 939,95 146,58 173,83 16,314 12,481 32 615 3 034,95 1 053,45 3 311,16 0,00 6 070,24 5 915,97 3 265,29 5 915,97 6,890 0,000 19,788 47,14 52,20 955,50 149,10 176,71 16,595 12,725 33 153 3 074,24 1 053,45 3 358,08 0,00 6 134,33 5 978,44 3 312,21 5 978,44 6,890 0,000 20,494 48,79 54,06 989,59 154,65 183,01 17,212 13,230 34 333 3 177,88 1 053,45 3 448,69 0,00 6 260,64 6 101,53 3 402,82 6 101,53 6,890 0,000 21,303 50,69 56,19 1 028,66 160,95 190,24 17,914 13,780 35 629 3 282,71 1 053,45 3 556,52 0,00 6 333,66 6172,71 3 510,65 6 172,71 6,890 0,000 21,484 51,12 56,67 1 037,40 162,33 191,85 18,067 13,900 35 932 3 312,25 1 053,45 3 584,83 0,00 6 359,61 6 197,99 3 538,96 6197,99 O Subject in the case of fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spam, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 8 1st period 9 2nd period 10 3rd period 11 4th period 12 5th period 1 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,075330 2,339470 43,416400 7,013480 8,070500 0,776833 0,675191 1 491,78 178,84300 173,46900 129,91600 2,072010 2,335940 43,399700 7,014210 8,072950 0,776624 0,677473 1 495,22 180^94700 174,25200 130,53300 2,068790 2,332240 43,381200 7,014290 8,075030 0,777090 0,679928 1 498,48 182,87200 175,00500 131,08500 2,065500 2,328890 * 43,363400 7,014290 8,077610 0,777385 0,682240 1 501,76 185,56100 176,09000 131,62600 2,065500 2,328890 43,363400 7,014290 8,077610 0,777385 0,682240 1 501,76 185,56100 176,09000 131,62600 2,056520 2,318820 43,301900 7,015280 8,088100 0,779944 0,688897 1 511,07 192,02000 179,45600 133,22600